-   .-,
      c ‘.          +   ..




                               AUWB-IN ~~,'X%XAS
PRICE  DANIEL
ATTORNEYGENERAL
                                       June 30, 1949

          Ron. Dun L. Butohinson         Opinion No, Q-207
          County Attorney
          Bowie County                   Re:   Authority of Levee
          Boston, T 8x88                       Improvement District
                                               to make contribution
                                               out oi Reserve  Main-
                                               tenance Fund.
           Dear Sir:
                        We oo f from your letter   of June 3, 1947, thr
           facta    and quest s on upon nhiah our opinion is requested:
                   “FACTS: The Dowie County Levee Improvement
                   D-at       No. 1 ie a duly and legally     oonsti-
                   tuted  levee improvement diatriot,     and a.8 a
                   part of its levee improvement an4 drainage
                   program has heretofore    oonatnuoted ~a canal
                   several miles in lrtogtih within the distriot,
                   whioh aaml    drains water off of a proxilast,elg
                   14,000 aarea of Red River bottom f and, This
                   canal is now, and has been at all times main-
                   tained b the distrlst     and It eiaptiee i&o
                   Edward@ Eake,, a natural lake aleo located
                   within the district,    which lake empties into
                   Red River.    During the oourse of years~the
                   mouth of Edwards Lake has filled      to such an
                   extent that surfaoe water at this time on the
                   forms drainin     into then canal will not pass
                   on into Red Rf ver, thereby causing the al-
                   most complete failure    of 4rainage   from the
                   farm landa in ‘this dietriot.
                   “The levee improvement district       non haa on
                   band several ‘thousand dollars      in its main-
                   tenance fund, ~whloh it holds in reserve as
                   againnt emergenaies or possible       break8 in
                   the levee proteati       the faIIP. lands from
                   overflow  Pmm Red ,,R
                                       “f[ ver, and the supervisors
                   of this distribt   aeslre,   if legally    poaafble,
                   to mentribute a reasonable portion of ita rem
                   gerv# Mintenanos    fund to a c&amen fund
                   rail~eb by private donations and otherwise,
                   mhi@h oommon fund is to be used by a committee
Hon. Bun L. Hutchinson,         Page 2, V-207


         in a~pkctyi,    ea$iaaers to make a survey of
         the obstrus T ia%& in the mouth of Edwards
         Lake,, and tha preparation     of plan8 and es-
         timtes   of 8oota of r%aoving these obetruc-
         tiona, and further to be ased in peying
         time and expeneas of enginsen        and other
         repre88ntativ8s    in going to Washington, D.C.
         to present the canditions      herein stated to
         appropriate   eownitt888 of COAgress, seeking
         an appropriation     to the Army engineers for
         the purpose of having the Arvny engineers re-
         aove these obotructions     flom the mouth of
         &awards Lake.
         ~~lJIt3TIOIO: Whether or not the Board or
         Supervisors   or Rowie County Levee Improve-
         ment District   No. 1, in Bowls County, Texas,
         can legally   contribute  a portion of its
         miAte5A5Ce    f~undB t0 a common  fund &BY&A-
         above desoribed for the purpose8 her8iA-
         above stated?*
              Bowie County Levee Improvement Distriot                 No. 1
was organized on Fsbruarg 10, 1913, under Articles                     5530
to 5584,    inclusive,       Revised Civil      statutes,      1911 (Acts
1909, p. 140, Sec. 1 to 58, inc.. ) . - It is assumed that
amid distriot          has availed itself     of the conservation
amendment to the Constitution,             Article      16, Sec.   59, SAd
the various Aats passed thereunder covering levee improve-
ment districts,          now represeated by Articles           7972 to 2042,
iaclueive,      BexAoA’s     Civil  Btatutes      (dote    1925,  Ch.21, as
amaadedj . In any case, wa are unable to find in the pro-
ViBiOnS    of the 1909 Act or the 1925 Act authorization                  for
the contribution          sought to be made by the distriot            here.,
             In carrying out its purposes and in expeoain
it8 funds, a district,    such as the one involved here, fB
limited to the aoing of only those things which are er-
pr888ly authorized or which may be clearly     implied from
the statutes    governing it8 actions.
              The purposes for which levee improvement dis.-
tricte    .are created are set out in Article ‘7472, a~8
                  “.. . COAetIWt~iAg     and !Wint8i5i,ng
         levees   azd other improvements      on, along and
         oantlguous     to river8 ,~,,gmeke,  aad strsams,
         far thb gurpoere 0r reclaiaing       lenaa  f tom
         everflsn    from euoh 8tream8, for the purp888
J




    Hoa.   Bun L, Putohinson,   Page   3, V-St87


           of the eontrrol and distributisn   of the wa-
           ters cf rirszs and stream by st$Mghtening
           and otiumiar    impreviug the 88~~~ end for
           thwprvper    #rmaiaage and Qther improvement
           or suah hdr,     (1 . **
                The powrrs   nanted la order to fulfill these
    JNlrpC386# 8lN         8 in h”tfO~O 9980 88 iOlLoW8:
                   d6S~CTibb
                  ?Lsvee impraveme&t districts    orested
           under this Act or entitled     to the brnoiits
           of its provisions,     sub wit to the auper-
           vision and dire&ion      04 the State Weclama-
           tion 'Lsgiaeer, or o$PIbr ruprriar authority
           oreated by law, and tiubjeet to the liaita-
           tions in this ,Aot ooataiaud, ehall hafe
           full pmar and authosfty to build,       oon-
           struot,   oomplete, e&Fry Qut, maintain,
           protect,    and in case ef aeoerssity,  add to
           and rebuild al& wor&s aaal improvsrneats
           within tbrlr distrlot,,neoessary     or roper
           to fully ooe0mplish any plra of reo f amation
           lawfully ad0 ted for OF sn behslf or euoh
           distriot,    ah,i msy make 811 ~ae~seery and
           proper oontraots,     and employ all pttreon8
           and means naoeseary or pnr)er to that end;,      a an
              Levee improvement dirtriots    are authorized to
    act in conjunction   with others by Article  7986, which
    provides a0 follows:
                  nLevss improvement distriots   shall
           have authctrit    to sot jointly  with each
           other, with o 9ties and t0wns and other
           political   rubdivisions  of the State, with
           other states,    and with the Osvarslent o?
           the United Statsa in ths pe%ffs~~~~noeof any
           of the thi    8 permitted by thfs Xot;' such
           joint asts T o be done u n rrrlh trams as
           may be agreed upon by t r lir supervisors,
           subject to tho approve1 of th# $tate Recla-
           mation Engine8r.w
                The malntenaaoo iopQ of rush distrlste   may be
    lxpsnd8d   PB provided in Ax%irle~QQYiS~ which etetas:
                 Ita 0 e The proorodr OS rueh taxes
           rhall be used for ths nafnteaanoe,    up-
           keep,   repairs and additions to the levees
Hon. Run L, Hutohinsea,    Page 4, V-887


      and other improvements in the distriot,
      and for no other purposes, except as may
      be herein otherwise provided,  D D 0n
              The above quoted artiales  must be looked to in
 order to authorize the oontrfbution     in question since
 nothing is to be found In the 1925 Aatt as amended, which
 would Otherwise authorize the aontribution       involved here0
 We rind nothiug in these artioles,     efther express or fm-
 plied, whioh would authorize the contribution p nor do we
 find fa the 1999 Aat, the Act under which the district
‘,ir qoebti~a   mie qmatsl,   any such authorization,
            Tt is provfdedin     Article  7980, v. c, s.,that
only the construction    and maintenance of those fmprove-
ments are authorized which are necessary and proper to
accomplish the districtqs     “plan of reclamation” which
has been adopted and approved as provided in Article
7990, and by Article    8027 and 8028 ft is declared to be
unlawful for the district     to construct    or maintain any
levee ox other improvement without first        adopting such
a plan and having the same approved by the State Reala-
mation Engineer, whose duties by Article        5421h are now
exercised by the Commissioner of the General Land Office,
In Mathan .va D Rockwell County Levee Improvement District
140. 1 (T,C.A- 1929) 17 S, W, (2) 841, these statutes
were construed;   and St was held that a levee improvement
district  may carry out only those works authorized by
its “plan of redlamationw and suffers no liability         for
damage caused by a work unauthorized by such plan-          We
asauma from your statesent     of facts that the project
which the contribution    antfcfpates    will be a prol)eet
which, presently at least,      is not covered by the dis-
trict’s  plan of reclamation0      If the district    is unable
to undertake the project     under its present plan of recla-
mations it must follow that It is unable to contribute
its funds to such a project,
             An agency of the State cannot delegate to oth-
ers  jurisdiction,     duty or authority vested in it by stat-
ute. We feel that the contribution       under the facts -given
will have this effect      and~base our opinion upon this aa-
ditional    consideration.
            In rendering this opinion, we recognize the
districtsa   authority to undertake upon its own initia-
tive or in conjunstfan with the political    subdfvfs-ions
enumerated in Artfele    7986, or through contributions    by
citizens   or others to its and after proper approval of
plen, the work phioa      t,irs efWr&butioB   here in question
antioimW8.
            A e$tubtim   morb or leee analogous to that
whioh mnfwnt9      the d$atriot hem rain involveu in Gal-
rrmton Coutaty o. Greaham (t&A, 1920) 220 S. Y:, 860,
writ terused . A reading or that case my eoggeat to
tkb dietr&t    a ae&&ion to the problim whiah a@nZronte it.


               (1) A levee improvement dirtriot      my
              not contribute    from its redlerve main-
              tenance fund to a, citieens’      committee,
              over rgRich it has no amtrol,       romed
              for the purpo,s e of engaging engirieers
              end developing ,a plan for &earning a
              stream to,:rm?ililtste   dminage within
              the dlstriet,,   SUQ$.committee to contact
              the federal grvermmxrt for appmpria-
              tiea  and ai+ Sr thl) pri?ljo6tTa

              (81 A levee imprormmwmtdimtrlat may
              accept amiatiebe mm oiti,zwiu a2 mxa
              any other soured, fuad expend itr own
              htnds to developing a len approved by
              the State Reolamktioa 1n&U&e&l?.
                                       Yburs very truly
                                  A’lTOFN@    C&kWUL OF TEXAS




HDP:bt: jrb